                                            Case 3:18-cv-04394-MMC Document 53 Filed 06/19/20 Page 1 of 11




                                  1

                                  2

                                  3

                                  4                               IN THE UNITED STATES DISTRICT COURT

                                  5                          FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7         ANIS SHAIKH,                                 Case No. 18-cv-04394-MMC
                                  8                       Plaintiff,                     ORDER GRANTING IN PART AND
                                                                                         DENYING IN PART PLAINTIFF'S
                                  9                 v.                                   MOTION FOR ATTORNEYS' FEES
                                                                                         AND PREJUDGMENT INTEREST
                                  10        AETNA LIFE INSURANCE COMPANY,
                                                                                         Re: Doc. No. 49
                                  11                      Defendant.

                                  12
Northern District of California
 United States District Court




                                  13           Before the Court is plaintiff Anis Shaikh’s (“Shaikh”) Motion for Attorneys’ Fees
                                  14   and Prejudgment Interest, filed April 6, 2020. Defendant Aetna Life Insurance Company
                                  15   (“Aetna”) has filed opposition, to which Shaikh has replied. Having read and considered
                                  16   the papers filed in support of and in opposition to the motion, the Court rules as follows.1
                                  17                                              BACKGROUND
                                  18           In this action under the Employment Retirement Income Security Act (“ERISA”),
                                  19   the Court, on March 24, 2020, granted Shaikh’s motion for judgment and denied Aetna’s
                                  20   cross-motion for judgment. Subsequently, Shaikh filed the instant motion, by which he
                                  21   seeks an award of attorneys’ fees in the amount of $163,990, as well as an award of
                                  22   prejudgment interest in the amount of $2579.79.
                                  23                                               DISCUSSION
                                  24   I.      Attorneys’ Fees
                                  25           A.        Entitlement to Award
                                  26           In an ERISA action to recover unpaid disability benefits, “the court in its discretion
                                  27
                                               1   By order filed May 7, 2020, the Court took the motion under submission.
                                  28
                                         Case 3:18-cv-04394-MMC Document 53 Filed 06/19/20 Page 2 of 11




                                  1    may allow a reasonable attorney’s fee and costs of action to either party.” See 29 U.S.C.

                                  2    § 1132(g)(1); see also Hummell v. S.E. Rykoff & Co., 634 F.2d 446, 453 (9th Cir. 1982)

                                  3    (listing factors to be considered in determining whether to award attorney’s fee under

                                  4    § 1132(g)). The Ninth Circuit has held that “[t]his section should be read broadly to mean

                                  5    that a plan participant or beneficiary, if he prevails in his suit under § 1132 to enforce his

                                  6    rights under his plan, should ordinarily recover an attorney’s fee unless special

                                  7    circumstances would render such an award unjust.” See Smith v. CMTA–IAM Pension

                                  8    Trust, 746 F.2d 587, 589 (9th Cir. 1984) (internal quotation and citation omitted). “As a

                                  9    general rule, ERISA employee plaintiffs should be entitled to a reasonable attorney’s fee

                                  10   ‘if they succeed on any significant issue in litigation which achieves some of the benefit

                                  11   the parties sought in bringing suit.’” Id. at 589 (quoting Hensley v. Eckerhart, 461 U.S.

                                  12   424, 433, 103 S.Ct. 1933, 76 L.Ed.2d 40 (1983)).
Northern District of California
 United States District Court




                                  13          Here, Aetna acknowledges Shaikh is entitled to reasonable attorneys’ fees.

                                  14   Accordingly, the Court need only determine the amount of such an award.

                                  15          B.     Amount of Award
                                  16          In determining the amount of attorneys’ fees to be awarded under § 1132(g), a

                                  17   district court first “must determine a ‘lodestar’ amount by multiplying the number of hours

                                  18   reasonably expended on the litigation by a reasonable hourly rate.” See D'Emanuele v.

                                  19   Montgomery Ward & Co., Inc., 904 F.2d 1379, 1383 (9th Cir. 1990). The district court

                                  20   then may increase or decrease the lodestar amount based on various factors that are not

                                  21   subsumed within the initial calculation of the lodestar. See id. “Such upward or

                                  22   downward adjustments,” however, “are the exception rather than the rule since the

                                  23   lodestar amount is presumed to constitute a reasonable fee.” Id. Here, neither party

                                  24   seeks an adjustment to the lodestar figure.

                                  25          In determining the lodestar figure, the district court should exclude hours that were

                                  26   not reasonably expended. See id. at 1384. Once the number of hours is set, the district

                                  27   court must “determine a reasonable hourly rate considering the experience, skill, and

                                  28   reputation of the attorney requesting fees.” See id. The determination of a reasonable
                                                                                      2
                                         Case 3:18-cv-04394-MMC Document 53 Filed 06/19/20 Page 3 of 11




                                  1    rate “is not made by reference to rates actually charged,” but by reference to “the

                                  2    prevailing market rate in the community for similar services of lawyers of reasonably

                                  3    comparable skill, experience and reputation.” See id. (internal quotation and citation

                                  4    omitted).

                                  5                  1.     Total Hours
                                  6           Here, Shaikh seeks attorneys’ fees for 232.2 hours spent on the instant litigation,

                                  7    from July 12, 2018 through April 23, 2020, by attorneys Cassie Springer Ayeni (“Springer

                                  8    Ayeni”), Rachel Coen (“Coen”), and Jeena Jiampetti (“Jiampetti”), as well as by paralegal

                                  9    Dominika Wilson (“Wilson”). (See 2nd Springer Ayeni Decl. Ex. 5 at 2.)2 Aetna, as set

                                  10   forth below, challenges the reasonableness of the number of hours expended by

                                  11   Shaikh’s attorneys and the above-referenced paralegal.

                                  12
Northern District of California




                                                            a.      Discovery
 United States District Court




                                  13          In advance of filing his Motion for Judgment, Shaikh filed a Motion to Compel

                                  14   Discovery, which motion was denied. In light of such denial, Aetna argues the total hours

                                  15   should be reduced by all hours spent on discovery. As set forth below, the Court

                                  16   disagrees.

                                  17          As the Ninth Circuit has held, “a plaintiff who is unsuccessful at a stage of litigation

                                  18   that was a necessary step to her ultimate victory is entitled to attorney’s fees even for the

                                  19   unsuccessful stage.” See Cabrales v. Cty. of L.A., 935 F.2d 1050, 1053 (9th Cir. 1991).

                                  20   To determine whether hours sought in connection with an unsuccessful motion are

                                  21   compensable, courts look to whether such hours were “reasonably spent in pursuit of the

                                  22   litigation,” and have excluded or reduced hours where the unsuccessful motion was “not

                                  23   factually or legally related to the claims in the lawsuit” or was “deficient or had no legal

                                  24   basis.” See Jacobson v. Persolve, LLC, No. 14-CV-00735-LHK, 2016 WL 7230873, at

                                  25

                                  26          2 Shaikh also seeks fees for 2.5 hours counsel anticipated spending to prepare for
                                  27   and appear at the hearing on the instant motion. (See id. ¶ 7.) Before those hours were
                                       expended, however, the Court took the motion under submission and vacated the
                                  28   hearing.

                                                                                      3
                                         Case 3:18-cv-04394-MMC Document 53 Filed 06/19/20 Page 4 of 11




                                  1    *11 (N.D. Cal. Dec. 14, 2016).

                                  2           Here, the motion in question was both factually and legally related to Shaikh’s

                                  3    claims, as the discovery sought pertained to “the neutrality and credibility” of Timothy

                                  4    Craven, M.D., M.P.H., a physician retained by Aetna to review Shaikh’s medical records

                                  5    and on whose opinion Aetna relied in terminating his disability benefits. (See Mot. to

                                  6    Compel at 6:20-21.) As to whether the motion had a legal basis, although a number of

                                  7    courts have denied any discovery where, as here, the court conducts de novo review of

                                  8    an administrative record, others have granted discovery such as that sought by Shaikh.

                                  9    See Shaikh v. Aetna Life Ins. Co., No. 18-CV-04394-MMC-TSH, 2019 WL 1571876, at *3

                                  10   (N.D. Cal. Apr. 11, 2019) (denying motion to compel; noting “[s]ome courts have held

                                  11   differently”); see also Nguyen v. Sun Life Assurance Co. of Canada, No. 14-CV-05295-

                                  12   JST-LB, 2015 WL 6459689, at *8 (N.D. Cal. Oct. 27, 2015) (collecting cases).
Northern District of California
 United States District Court




                                  13          Aetna next argues the total hours spent on the motion were excessive. In that

                                  14   regard, the Court finds a portion of the hours claimed for preparation of the motion were

                                  15   not reasonably expended. In particular, more than half of the substantive argument was

                                  16   devoted to countering a cursory listing of objections that Aetna itself had identified as

                                  17   being subsumed in its one substantive objection. (See Mot. to Compel, Coen Decl. Ex. C

                                  18   at 25:7-18; Ex. D. at 31:7-18; see also Opp’n to Mot. to Compel at 7:20.)

                                  19          Accordingly, the Court will reduce the total hours expended on the motion, see

                                  20   D'Emanuele, 904 F.2d at 1384, and finds the appropriate reduction is 40%, resulting in

                                  21   an exclusion of 2.3 hours for Springer Ayeni3 and 7.6 hours for Coen.4

                                  22

                                  23
                                              3This number of hours is calculated as follows: (4.5 hours described as “Edit
                                       Motion to Compel” + 1.3 hours described as “Edit motion to compel”) x 40%. (See 2nd
                                  24   Springer Ayeni Decl. Ex. 5 at 10-11.)

                                  25
                                              4This number of hours is calculated as follows: (4.0 hours described as “Research
                                       regarding Motion to Compel” + 1.0 hours described as “Drafting Motion to Compel and
                                  26   associated documents” + 5.0 hours described as “Drafting Motion to Compel and
                                       associated documents” + 3.0 hours described as “Revising Motion to Compel” + 4.0
                                  27   hours described as “Editing & preparing Motion to Compel & related documents” + 2.0
                                       hours described as “Revising Motion to Compel & Drafting declaration”) x 40%. (See 2nd
                                  28   Springer Ayeni Decl. Ex. 5 at 10-11.)

                                                                                     4
                                         Case 3:18-cv-04394-MMC Document 53 Filed 06/19/20 Page 5 of 11




                                  1           Further, the Court finds a portion of the hours claimed for preparation of the reply

                                  2    were not reasonably expended. In particular, approximately a quarter of Shaikh’s

                                  3    argument was devoted to the undisputed proposition that, in ERISA cases involving de

                                  4    novo review, new evidence may be considered under a variety of circumstances, none of

                                  5    which were assertedly implicated here. (See Reply to Mot. to Compel at 2:9-4:7)

                                  6    (providing detailed descriptions of holdings in twelve cases).)

                                  7           Accordingly, the Court will reduce the total hours expended on the reply and finds

                                  8    the appropriate reduction is 20%, resulting in an exclusion of 3.5 hours for Springer

                                  9    Ayeni5 and 0.4 hours for Coen.6

                                  10                        b.     Clerical Tasks
                                  11          Aetna next argues the total hours should be reduced by time spent by attorney

                                  12   Coen and paralegal Wilson on clerical tasks. In response, Shaikh concedes the time
Northern District of California
 United States District Court




                                  13   expended by Coen is not compensable, but contends the time expended by Wilson on

                                  14   “court filings, service, and binder preparation” was reasonable, as “each of these tasks

                                  15   required special legal skill to effectuate.” (See Reply at 10:5-7.)

                                  16          “[P]urely clerical or secretarial tasks should not be billed at a paralegal [or lawyer's]

                                  17   rate, regardless of who performs them.” Davis v. City & Cty. of San Francisco, 976 F.2d

                                  18   1536, 1543 (9th Cir. 1992) (alteration in original), opinion vacated in part on other

                                  19   grounds, 984 F.2d 345 (9th Cir. 1993). Such clerical tasks include serving and filing

                                  20   papers, see id., as well as organizing documents, see Nadarajah v. Holder, 569 F.3d

                                  21   906, 921 (9th Cir. 2009).

                                  22          Accordingly, the Court will reduce the total hours claimed by 0.7 for Coen7 and by

                                  23

                                  24
                                              5 This number of hours is calculated as follows: (11.7 hours described as “Draft
                                       reply brief” + 5.6 hours described as “Prepare reply brief – and research on Mongeluzo
                                  25   subsequent precedent”) x 20%. (See 2nd Springer Ayeni Decl. Ex. 5 at 12.)

                                  26
                                              6  This number of hours is calculated as follows: (1.2 hours described as “Research
                                       & analysis re CFR and discovery-related issues” + 0.8 hours described as “Edit reply
                                  27   brief”) x 20%. (See 2nd Springer Ayeni Decl. Ex. 5 at 12.)

                                  28          This number of hours is calculated as follows: 0.5 hours described as “Filing
                                              7
                                       complaint and opening docs” + 0.2 hours described as “File Summons Returned
                                                                                  5
                                         Case 3:18-cv-04394-MMC Document 53 Filed 06/19/20 Page 6 of 11




                                  1    6.2 for Wilson8 to account for such clerical tasks.

                                  2                         c.      Fee Motion
                                  3           Aetna next argues the total hours should be reduced by time spent on preparation

                                  4    of the instant fee motion prior to March 26, 2020, the date on which Shaikh provided to

                                  5    Aetna billing statements in support of his claimed fees. In particular, Aetna contends

                                  6    Shaikh failed to comply with Civil Local Rule 54-5(a), which requires attorneys to “meet

                                  7    and confer for the purpose of resolving all disputed issues relating to attorney’s fees

                                  8    before making a motion for award of attorney’s fees.” See Civil L.R. 54-5(a). Although,

                                  9    as one district court has noted, Rule 54-5(a) contains no requirement that the parties

                                  10   “meet and confer at any particular time” before a motion for fees is filed nor does it

                                  11   require that “the moving party provide any supporting documentation to the opposing

                                  12   party,” see Robinson v. Delgado, No. 02-CV-01538-NJV, 2011 WL 672628, at *8 (N.D.
Northern District of California
 United States District Court




                                  13   Cal. Feb. 17, 2011), the rule could be understood to reflect an effort to avoid an

                                  14   unnecessary expenditure of hours, with a concomitant increase in fees sought beyond

                                  15   those expended in litigating the merits of the claims. Nevertheless, as the parties

                                  16   ultimately were unable to reach an agreement as to a reasonable fee award, the motion,

                                  17   even if prepared prematurely, was filed. The Court thus declines to reduce the hours on

                                  18   the basis of Rule 54-5(a).

                                  19          Aetna next argues the remaining hours spent on the instant motion were

                                  20   excessive. In particular, Aetna points to the “fulsome descriptions of [Shaikh’s] attorneys’

                                  21   legal backgrounds and expertise and the declarations solicited from other attorneys,”

                                  22   which Aetna speculates “is preserved in templates on counsel’s word processing

                                  23   system.” (See Opp’n at 14:7-10.)

                                  24

                                  25
                                       Executed.” (See 2nd Springer Ayeni Decl. Ex. 5 at 3.)
                                  26          8This number of hours is calculated as follows: 0.5 hours described as “Prepare
                                  27   packet for service” + 0.2 hours described as “Serve discovery requests” + 2.0 hours
                                       described as “Filing of Motion for Judgment and exhibits” + 3.5 hours described as
                                  28   “Prepare binders for oral argument.” (See 2nd Springer Ayeni Decl. Ex. 5 at 3, 8, 16, 18.)

                                                                                     6
                                         Case 3:18-cv-04394-MMC Document 53 Filed 06/19/20 Page 7 of 11




                                  1           The Court finds a portion of the hours claimed for preparation of the first

                                  2    declaration of Springer Ayeni were not reasonably expended. Specifically, all of the

                                  3    representative cases, as well as a substantial majority of the professional activities,

                                  4    publications, and speaking engagements listed therein (see Springer Ayeni Decl. ¶¶ 4-5),

                                  5    amounting to approximately a third of the declaration, appear to have been previously

                                  6    identified in a motion for attorneys’ fees filed in connection with one of those

                                  7    representative cases (see id. at ¶ 4); see also Barboza v. California Ass'n of Prof'l

                                  8    Firefighters, No. 08-CV-0519-KJM-EFB, (E.D. Cal. Dec. 15, 2015), (Doc. No. 177-2 at 9-

                                  9    12).

                                  10          Accordingly, the Court will reduce the total hours expended on the first declaration

                                  11   of Springer Ayeni and finds the appropriate reduction is 30%, resulting in an exclusion of

                                  12   2.0 hours for Springer Ayeni.9
Northern District of California
 United States District Court




                                  13          The Court also finds, for the reasons discussed in a later section, a number of the

                                  14   hours claimed for work performed in connection with the submission of declarations from

                                  15   six of the eight assertedly comparable attorneys were not reasonably expended. (See

                                  16   infra Section 2.)

                                  17          Accordingly, the Court will reduce the total hours claimed by 3.3 for Springer Ayeni

                                  18   to account for such declarations.10

                                  19                        d.     Conclusion as to Total Hours
                                  20          For the reasons stated above, the Court finds 206.2 hours were reasonably

                                  21

                                  22
                                              9This number of hours is calculated as follows: (1.5 hours described as “Prepare
                                       Declaration of CSA for Motion for Fees” + 5.3 hours described as “Prepare Declaration of
                                  23   CSA for Motion for Fees”) x 30%. (See 2nd Springer Ayeni Decl. Ex. 5 at 24.)
                                              10 This number of hours is calculated as follows: 1.2 hours described as
                                  24
                                       “Correspond with attorneys re filing declarations in support of attorneys’ fees” + 1.2 hours
                                  25   described as “Communicate with attorneys concerning declarations in support of fee
                                       petition” + 0.1 hours described as “Review declaration of G. White” + 0.1 hours described
                                  26   as “Review declaration of Jeff Lewis” + 0.2 hours described as “Review final declaration
                                       of Jeff Lewis” + 0.2 hours described as “Call with attorney Ruth Silver Taube re
                                  27   Declaration” + 0.1 hours described as “Review declaration of Ruth Silver Taube” + 0.2
                                       hours described as “Review declaration of Joe Creitz.” (See 2nd Springer Ayeni Decl.
                                  28   Ex. 5 at 23-24.)

                                                                                     7
                                         Case 3:18-cv-04394-MMC Document 53 Filed 06/19/20 Page 8 of 11




                                  1    expended in litigating the instant action and preparing the instant motion, specifically,

                                  2    149.6 hours for Springer Ayeni,11 47.4 hours for Coen,12 and 9.2 hours for Jiampetti.

                                  3                  2.     Hourly Rate

                                  4           As noted, the determination of a reasonable hourly rate is made by reference to

                                  5    “the prevailing market rate in the community for similar services of lawyers of reasonably

                                  6    comparable skill, experience and reputation.” See D’Emanuele, 904 F.2d at 1384.

                                  7           Here, Shaikh seeks an award at the hourly rates of $800 for Springer Ayeni, who

                                  8    has been practicing law since 2002 (see Springer Ayeni Decl. ¶ 8), $500 for Coen, who

                                  9    has been practicing law since 2006 (see id. at ¶ 9), $450 for Jiampetti, who has been

                                  10   practicing law since 2007 (see id. at ¶ 10), and $200 for paralegal Wilson.13 Aetna

                                  11   argues Shaikh has failed to provide “evidence that area counsel with similar expertise

                                  12   actually charge paying clients the rates [Shaikh] seeks here.” (See Opp’n at 16:5-6.)
Northern District of California
 United States District Court




                                  13          In support of her claimed hourly rate, Springer Ayeni submitted the declarations of

                                  14   eight attorneys, and, in response to Aetna’s argument, relies on declarations of four of

                                  15   those other attorneys,14 namely, Joseph A. Creitz (“Creitz”), Todd Jackson (“Jackson”),

                                  16   Brian H. Kim (“Kim”), and Michelle L. Roberts (“Roberts”). Of those four, only two have

                                  17   experience comparable to that of Springer Ayeni, specifically, Kim, who has been

                                  18   practicing law since 2002 (see Kim Decl. ¶ 3), and Roberts, who has been practicing law

                                  19   since 2005 (see Roberts Decl. ¶ 2).15

                                  20

                                  21
                                              11This number of hours is calculated as follows: 160.7 hours – 2.3 hours – 3.5
                                       hours – 2.0 hours – 3.3 hours.
                                  22          12This number of hours is calculated as follows: 56.1 hours – 7.6 hours – 0.4
                                  23   hours – 0.7 hours.
                                              13As discussed above, the Court has not awarded any hours for the work
                                  24
                                       performed by Wilson, and, consequently, does not further address herein the hourly rate
                                  25   claimed for said paralegal.
                                              14The remaining four attorneys, specifically, Jeffrey Lewis, Geoffrey V. White,
                                  26
                                       Ruth Silver Taube, and Margo Hasselman Greenough, do not identify the rates they
                                  27   charge paying clients.
                                              15
                                               Creitz has been practicing law since 1992 (see Creitz Decl. ¶ 2), i.e.,
                                  28
                                       considerably longer than Springer Ayeni, and the twelve “exemplars” of prior cases
                                                                                  8
                                         Case 3:18-cv-04394-MMC Document 53 Filed 06/19/20 Page 9 of 11




                                  1           Hourly rates “should be established by reference to the fees that private attorneys

                                  2    of an ability and reputation comparable to that of prevailing counsel charge their paying

                                  3    clients for legal work of similar complexity.” See Welch v. Metro. Life Ins. Co., 480 F.3d

                                  4    942, 946 (9th Cir. 2007). Kim and Roberts have experience comparable to that of

                                  5    Springer Ayeni, and both charge paying clients at the hourly rate of $750. (See Kim Decl.

                                  6    ¶ 7; Roberts Decl. ¶ 11.)16 The Court notes, however, that Springer Ayeni, for work

                                  7    performed prior to August 31, 2019, billed her clients at the hourly rate of $725 (see

                                  8    Springer Ayeni Decl. ¶ 8), and no explanation has been offered as to why Springer Ayeni

                                  9    should, in this instance, be awarded fees at a higher rate for work performed during that

                                  10   period.

                                  11          As for associates, Shaikh submitted only one declaration, wherein Roberts stated

                                  12   her firm charges an hourly rate of $650 for work performed by associates with ten or
Northern District of California
 United States District Court




                                  13   more years of practice. (See Roberts Decl. ¶ 11.) As noted, Jiampetti and Coen have

                                  14   been practicing law for thirteen and fourteen years, respectively, and, as also noted, their

                                  15   work is billed at the hourly rates of $450 and $500, respectively. The Court finds those

                                  16   rates are reasonable.

                                  17          Accordingly, the Court finds, as to Springer Ayeni, the hourly rates of $725 for

                                  18   work performed prior to August 31, 2019, and $750 for work performed thereafter, are

                                  19   reasonable. The Court also finds, as to Coen, the hourly rate of $500 is reasonable and,

                                  20   as to Jiampetti, the hourly rate of $450 is reasonable.

                                  21

                                  22

                                  23
                                       identified by Jackson appear to be class action lawsuits (see Jackson Decl. ¶ 4), whereas
                                  24   Springer Ayeni “almost exclusively represent[s] individuals” (see Springer Ayeni Decl. ¶
                                       2).
                                  25          16Although Springer Ayeni points to her appointment as co-chair of the ABA-LEL’s
                                  26   Employee Benefits Committee in support of her claimed hourly rate of $800 (see Springer
                                       Ayeni Decl. ¶ 8), both Kim and Roberts have held comparable positions (see Kim Decl. ¶
                                  27   4 (noting Kim’s service as chair of the American Association for Justice’s Insurance
                                       Section); Roberts Decl. ¶ 9 (noting Roberts’ service as co-chair of the ABA-LEL’s Ethics
                                  28   Subcommittee)).

                                                                                    9
                                         Case 3:18-cv-04394-MMC Document 53 Filed 06/19/20 Page 10 of 11




                                  1                  3.     Conclusion as to Amount of Award

                                  2           The product of the number of hours and the hourly rates results in a lodestar figure

                                  3    of $138,087.50.17 A “district court can,” however, “impose a small reduction, no greater

                                  4    than 10 percent – a ‘haircut’ – based on its exercise of discretion and without a more

                                  5    specific explanation.” See Moreno v. City of Sacramento, 534 F.3d 1106, 1122 (9th Cir.

                                  6    2008). Here, as Shaikh sought disability benefits under the “Own Occupation” and “Any

                                  7    Occupation” provisions, and the Court found he was only entitled to such benefits under

                                  8    the former provision, the Court finds it appropriate to impose a ten percent reduction and,

                                  9    accordingly, will award Shaikh the sum of $124,278.75.

                                  10   II.    Prejudgment Interest

                                  11          Shaikh seeks an award of prejudgment interest in the amount of $2579.79, a sum

                                  12   equal to an interest rate of 10% applied to $25,797.93, i.e., the amount of disability
Northern District of California
 United States District Court




                                  13   benefits to which the parties agree Shaikh was entitled. The Ninth Circuit has held a

                                  14   district court may award prejudgment interest in ERISA cases to compensate a plaintiff

                                  15   for the loss he incurred as a result of the defendant's nonpayment of benefits. See

                                  16   Dishman v. UNUM Life Ins. Co. of America, 269 F.3d 974, 988 (9th Cir. 2001). Whether

                                  17   to award prejudgment interest “is a question of fairness, lying within the court's sound

                                  18   discretion, to be answered by balancing the equities,” see Shaw v. Int’l Ass’n. of

                                  19   Machinists, 750 F.2d 1458, 1465 (9th Cir. 1985), and “the interest rate proscribed for

                                  20   post-judgment interest under 28 U.S.C. § 1961 is appropriate for fixing the rate of

                                  21   prejudgment interest unless the trial judge finds, on substantial evidence, that the equities

                                  22   of that particular case require a different rate.” Grosz-Salomon v. Paul Revere Life Ins.

                                  23   Co., 237 F.3d 1154, 1164 (9th Cir. 2001).

                                  24          Shaikh, as noted, requests an award of prejudgment interest at the interest rate of

                                  25   10%. In support thereof, Shaikh, citing two cases in which prejudgment interest was

                                  26
                                              17 This sum is calculated as follows: (78.1 hours for Springer Ayeni x $725 hourly
                                  27
                                       rate) + (71.5 hours for Springer Ayeni x $750 hourly rate) + (47.4 hours for Coen x $500
                                  28   hourly rate) + (9.2 hours for Jiampetti x $450 hourly rate).

                                                                                    10
                                        Case 3:18-cv-04394-MMC Document 53 Filed 06/19/20 Page 11 of 11




                                  1    awarded at such rate, see Hart v. Unum Life Ins. Co. of Am., No. 15-CV-05392 WHA,

                                  2    2017 WL 4418680 (N.D. Cal. Oct. 4, 2017); Bosley v. Metro. Life Ins. Co., No. 16-CV-

                                  3    00139 WHA, 2017 WL 4071346 (N.D. Cal. Sept. 14, 2017), argues he is entitled to

                                  4    interest at the rate of 10% because of “[t]he length of time [he] had to spend without an

                                  5    income.” (See Reply at 10:15-16.) As Aetna points out, however, Shaikh “has provided

                                  6    no evidence at all to support” such assertion. (See Opp’n at 17:15.) By contrast, in the

                                  7    cases on which Shaikh relies, the plaintiffs submitted declarations in which they

                                  8    described the particular hardship they suffered as a result of losing their disability

                                  9    benefits. See Hart, 2017 WL 4418680, at *3 (noting plaintiff “los[t] her house and her

                                  10   car”); Bosley, 2017 WL 4071346 at *3 (noting plaintiff “move[d] to Missouri for more

                                  11   affordable housing”).

                                  12          Accordingly, as Shaikh has not submitted “substantial evidence[ ] that the equities
Northern District of California
 United States District Court




                                  13   of [his] particular case require a different rate,” see Grosz-Salomon, 237 F.3d at 1164,

                                  14   the Court will award prejudgment interest in accordance with 28 U.S.C. § 1961.

                                  15                                              CONCLUSION

                                  16          For the reasons stated above, Shaikh’s motion for attorneys’ fees and

                                  17   prejudgment interest is hereby GRANTED in part and DENIED in part, as follows:

                                  18          1. To the extent Shaikh seeks an award of attorneys’ fees, Shaikh’s motion is

                                  19   hereby GRANTED, and Shaikh is hereby awarded attorneys’ fees in the amount of

                                  20   $124,278.75.

                                  21          2. To the extent Shaikh seeks an award of prejudgment interest, Shaikh’s motion

                                  22   is hereby GRANTED, and Shaikh is hereby awarded prejudgment interest in accordance

                                  23   with 28 U.S.C. § 1961.

                                  24          IT IS SO ORDERED.

                                  25

                                  26   Dated: June 19, 2020
                                                                                                MAXINE M. CHESNEY
                                  27                                                            United States District Judge
                                  28
                                                                                     11
